Citation Nr: 0032128	
Decision Date: 12/08/00    Archive Date: 12/20/00	

DOCKET NO.  99-15 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1969 to April 1971, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

The Board observes that the veteran requested a hearing 
before the BVA at the RO.  He was afforded an opportunity to 
report for a video conference hearing in February 2000, but 
the veteran was also informed that he was not required to 
accept this form of hearing.  The record does not contain a 
signed acceptance of the videoconference type hearing and, 
therefore, his request for a hearing before a member of the 
BVA at the RO remains outstanding.  However, given the 
favorable disposition of the veteran's claim by this 
decision, the Board concludes that the veteran is not 
prejudiced by the failure to afford him a hearing before the 
BVA.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service records show the veteran engaged in combat with 
the enemy.

3.  The medical evidence shows the veteran has been diagnosed 
as having PTSD as a result of his combat service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he has PTSD that is 
related to his service, and more specifically, to his combat 
service in Vietnam.  Service connection for PTSD requires a 
diagnosis of the disorder; credible supporting evidence that 
the claimed inservice stressful event actually occurred; and 
a link, as established by medical evidence, between the 
current symptomatology and the claimed inservice stressor.  
See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending on whether the veteran engaged in "combat with 
the enemy," as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and an alleged stressor is combat 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, the VA determines that the veteran 
did not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The veteran's DD Form 214 shows that the veteran served in 
Vietnam between August 1969 and August 1970.  That document 
also reflects that the veteran served in a combat military 
occupational specialty (MOS) with a combat unit.  
Specifically, the veteran's MOS was light weapons infantryman 
and he served with Company A of the 2nd Battalion, 
46th Infantry of the 1st Armored Division.  Awards and 
decorations received by the veteran include the Combat 
Infantryman Badge, the Bronze Star Medal with V device, an 
Air Medal and an Army Commendation Medal.

Based on this evidence, the Board, as did the RO, finds that 
the veteran "engaged in combat with the enemy," and, thus, 
the veteran's exposure to a stressful incident that would 
support a diagnosis of PTSD is established.  The only 
remaining issue is whether the veteran has a diagnosis of 
PTSD that is linked to that combat service.

The medical evidence for consideration includes a report of a 
VA hospitalization of the veteran between April and June 
1998, the report of a VA examination performed in October 
1998 and the report of a VA examination performed in December 
1998.  These records clearly establish that the veteran has a 
diagnosis of PTSD that is related to his combat service.

The records of the VA hospitalization of the veteran between 
April and June 1998 show the veteran was admitted to the 
stress disorder treatment unit for complaints of PTSD 
problems.  During that hospitalization, the veteran related 
his history of combat service and specific stressful events 
he was exposed to while in Vietnam.  Following the 
hospitalization, the diagnosis was chronic PTSD.

The VA examination performed in October 1998 concluded that 
during the examination the criteria for PTSD seemed to be 
unmet.  The examiner went on to explain that the veteran "had 
the benefit of evaluation and assessment in North Chicago VA 
Medical Center's Post-Traumatic Stress Disorder Unit.  This 
examiner is quite happy to defer current findings to those 
identified in the stress unit and hopefully reflected in the 
final diagnosis.  It seems in the veteran's best interest 
that the diagnosis on the discharge summary from this 
hospitalization at North Chicago in the Stress Unit be used 
in conjunction with this evaluation for compensation and 
pension purposes."  The diagnosis following the examination 
was "deferred to that on Discharge Summary from 
hospitalization at North Chicago VA Medical Center which 
ended June 13, 1998."

The December 1998 VA examination indicated that the examiner 
did not have a benefit of a review of the veteran's claims 
file.  He indicated that the current examination was similar 
to the October 1998 examination in that the criteria for PTSD 
were not satisfied on examination.  As for whether there was 
a clear diagnosis of PTSD, the examiner referred to the 
Diagnostic and Statistical Manual of Mental Disorders, 
4th edition.  The diagnosis following the examination was 
"deferred to that of examination of October 14, 1998.

Based on this record, the Board finds that there is a basis 
for granting service connection for PTSD.  Clearly, the 
veteran was exposed to a stressful event while serving in 
Vietnam which will support a diagnosis of PTSD, and the 
veteran was diagnosed as having PTSD as a result of that 
combat service during a VA hospitalization between April and 
June 1998.  While the diagnosis of PTSD has not been 
confirmed on VA examinations performed in October and 
December 1998, the examiner, who performed both examinations, 
clearly indicated in the October 1998 examination that he was 
deferring his diagnosis to that contained on the discharge 
summary from the VA hospitalization which ended in June 1998 
and diagnosed the veteran as having PTSD.  Similarly, 
following the examination performed in December 1998, the 
examiner deferred to the diagnosis recorded on the October 
1998 examination, which, in turn, deferred to the hospital 
discharge summary diagnosis of PTSD.  Accordingly, the Board 
concludes that service connection for PTSD is established.


ORDER

Service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals









